Title: From James Madison to James Monroe, 24 October 1801
From: Madison, James
To: Monroe, James


Dear SirWashington Ocr. 24. 1801
I have your two favors of the 11 & 15. instant. The letter inclosed in the first is returned, Mr. Livingston having sailed before it could reach N. Y. and the letter for which it was to be substituted, having before gone on to him. The letter inclosed in the latter is also inclosed, with a note at the bottom of it by the President which will serve for an answer. We think the best mode of procuring a Sword for the heir of Genl. C. will be for you to write to Mr. Livingston authorising him to draw on you or on any fund which you may constitute, a sum adequate to the object, leaving the fashion of the Sword to his taste, and giving a limit of price not to be exceeded. I should suppose fifty or 60 Crowns would afford room eno’ for the artist, in a case Which is to be rated not according to the intrinsic value of the thing, but by the occasion of the present. In this mode the precise sum laid out will be drawn for & remitted.
We have little news from abroad more than the Newspapers give, except that the negociation for settling the difficulties under the 6th. article of the B. Treaty is in a fair way to issue in the conversion of their vague claims into a round sum, and that some other points in Controversy are also likely to be arranged. The Spaniards in seizing our vessels under the pretext of a blockade at Gibraltar have excited much agitation among the merchants, and considerable sensibility in the public at large. The Executive will attend to it under the joint impression of the particular wrong done by Spain, & of her amicable disposition in general towards the U. S.
The election in N Jersey has had a republican issue. That in Penna. entirely so. Every where the progress of the public sentiment mocks the cavils & clamors of the malignant adversaries of the Administration. Offer our affecte. respects to Mrs. Monroe & be assured of the sincerity with which I am yr. friend & servt.
James Madison
 

   RC (DLC).


   At a later time, JM interlined “Campbell” here. On 10 Nov. 1780 the Virginia House of Delegates resolved to present Gen. William Campbell with a horse, caparison, and sword in appreciation for his performance in the American Revolutionary War victory at King’s Mountain. Apparently he had not received the sword before his sudden death the following year (JHDVJournal of the House of Delegates of the Commonwealth of Virginia, Begun and Held at the Capitol, in the City of Richmond. Volumes in this series are designated by the month in which the session began., Oct. 1780 [EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 17414], p. 13; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 3:235 n. 12; Monroe to JM, 15 Dec. 1801).


   Federalist representation in the Pennsylvania General Assembly dropped from thirty-six to twenty-two as a result of the election, while the New Jersey Republicans gained seven seats to the Federalists’ six in the council and twenty-four to the Federalists’ fifteen in the assembly (Higginbotham, Keystone in the Democratic Arch, p. 37; National Intelligencer, 26 Oct. 1801).

